 



Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
the 12 day of December 2007, by and among Liberty Acquisition Holdings Corp., a
Delaware corporation (the “Company”), and the undersigned parties listed under
Investor on the signature page hereto (each, an “Investor” and collectively, the
“Investors”).
     WHEREAS, the Investors currently hold all of the issued and outstanding
securities of the Company; and
     WHEREAS, the Investors and the Company desire to enter into this Agreement
to provide the Investors with certain rights relating to the registration of
shares of Common Stock held by them.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. DEFINITIONS. The following capitalized terms used herein have the
following meanings:
     “Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
     “Co-Investment Common Stock” means the 6,000,000 shares of Common Stock to
be issued as part of the Co-Investment Units to certain Investors.
     “Co-Investment Units” means the 6,000,000 units of the Company to be issued
to certain Investors pursuant to the Amended and Restated Sponsors’ Warrants and
Co-Investment Units Subscription Agreement, dated as of December 6, 2007,
between the Company and such Investors immediately prior to the consummation by
the Company of a merger, stock exchange, asset acquisition, reorganization or
similar business combination with an operating business.
     “Co-Investment Warrants” means the 3,000,000 warrants of the Company to
purchase shares of Common Stock to be issued as part of the Co-Investment Units
to certain Investors (including the underlying shares of Common Stock).
     “Commission” means the United States Securities and Exchange Commission, or
any other federal agency then administering the Securities Act or the Exchange
Act.
     “Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
     “Company” is defined in the preamble to this Agreement.
     “Demand Registration” is defined in Section 2.1.1.
     “Demanding Holder” is defined in Section 2.1.1.

1



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder, all as the
same shall be in effect at the time.
     “Form S-3” is defined in Section 2.3.
     “Founders’ Common Stock” means the 25,875,500 shares of Common Stock issued
as part of the Founders’ Units to the Investors (or such lesser number of shares
that the Investors may hold if the Underwriters’ over-allotment option is not
exercised in full by the Underwriters).
     “Founders’ Units” means the 25,875,000 units of the Company issued to the
Investors pursuant to the Founders’ Units Subscription Agreements, each dated as
of August 9, 2007, between the Company and each of the Investors (or such lesser
number of units that the Investors may hold if the Underwriters’ over-allotment
option is not exercised in full by the Underwriters).
     “Founders’ Warrants” means the 12,937,500 warrants of the Company to
purchase shares of Common Stock issued as part of the Founders’ Units to the
Investors (including the underlying shares of Common Stock) (or such lesser
number of warrants that the Investors may hold if the Underwriters’
over-allotment option is not exercised in full by the Underwriters).
     “Indemnified Party” is defined in Section 4.3.
     “Indemnifying Party” is defined in Section 4.3.
     “Investor” is defined in the preamble to this Agreement.
     “Investor Indemnified Party” is defined in Section 4.1.
     “Maximum Threshold” is defined in Section 2.1.4.
     “Notices” is defined in Section 6.3.
     “Piggy-Back Registration” is defined in Section 2.2.1.
     “Pro Rata” is defined in Section 2.1.4.
     “Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.
     “Registrable Securities” mean, collectively, the Registrable Units,
Registrable Shares and Registrable Warrants. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged

2



--------------------------------------------------------------------------------



 



in accordance with such Registration Statement; (b) such securities shall have
been otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding, or
(d) the Commission makes a definitive determination to the Company that the
Registrable Securities are salable under Rule 144(k).
     “Registrable Shares” mean (i) the Founders’ Shares underlying the Founders’
Units and (ii) the Co-Investment Shares underlying the Co-Investment Units.
Registrable Shares include any shares of capital stock or other securities of
the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such shares of Common Stock.
     “Registrable Units” mean all of the Founders’ Units owned or held by
Investors, each consisting of (i) one share of Common Stock and (ii) one-half
(1/2) of one warrant to purchase one share of Common Stock.
     “Registrable Warrants” mean (i) the Founders’ Warrants underlying the
Founders’ Units, including the underlying shares of Common Stock underlying the
Founders’ Warrants, (ii) the Sponsors’ Warrants, including the underlying shares
of Common Stock underlying the Sponsors’ Warrants and (iii) the Co-Investment
Warrants underlying the Co-Investment Units, including the underlying shares of
Common Stock underlying the Co-Investment Warrants.
     “Registration Statement” means a registration statement filed by the
Company with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of
Registrable Securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).
     “Release Date” means the first anniversary date of the completion by the
Company of a business combination.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
     “Sponsors’ Warrants” mean the 12,000,000 warrants of the Company issued to
certain Investors pursuant to the Amended and Restated Sponsors’ Warrants and
Co-Investment Units Subscription Agreements, dated as of December 6, 2007,
between the Company and such Investors (including the underlying shares of
Common Stock).
     “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

3



--------------------------------------------------------------------------------



 



2.   REGISTRATION RIGHTS.

          2.1 Demand Registration.
               2.1.1. Request for Registration. At any time on or after the date
that is three months prior to the Release Date with respect to all Registrable
Securities, the holders of a majority-in-interest of such Registrable
Securities, held by the Investors or the transferees of the Investors, may make
a written demand for Registration under the Securities Act of all or part of
their Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. The
Company will notify all holders of Registrable Securities of the demand, and
each holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder including shares of Registrable Securities in such Registration, a
“Demanding Holder”) shall so notify the Company within fifteen (15) days after
the receipt by the holder of the notice from the Company. Upon receipt by the
Company of any such notice, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than an aggregate of two (2) Demand Registrations
under this Section 2.1.1 in respect of all Registrable Securities.
               2.1.2. Effective Registration. A Registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto; provided, however, that if, after such Registration Statement
has been declared effective, the offering of Registrable Securities pursuant to
a Demand Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.
               2.1.3. Underwritten Offering. If a majority-in-interest of the
Demanding Holders so elect and such holders so advise the Company as part of
their written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering. In such event, the right of any holder to include its
Registrable Securities in such Registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.
               2.1.4. Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written

4



--------------------------------------------------------------------------------



 



contractual piggy-back registration rights held by other stockholders of the
Company who desire to sell, exceeds the maximum dollar amount or maximum number
of shares that the Company believes can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of shares, as applicable, the “Maximum Threshold”),
then the Company shall include in such Registration: (i) first, the Registrable
Securities as to which Demand Registration has been requested by the Demanding
Holders (pro rata in accordance with the number of shares that each such Person
has requested be included in such Registration, regardless of the number of
shares held by each such Person (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Threshold; (ii) second,
to the extent that the Maximum Threshold has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (iii) third, to the extent that the Maximum Threshold has not
been reached under the foregoing clauses (i), and (ii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Threshold.
               2.1.5. Withdrawal. If a majority-in-interest of the Demanding
Holders disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, such
majority-in-interest of the Demanding Holders may elect to withdraw from such
offering by giving written notice to the Company and the Underwriter (or
Underwriters) of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration. If the majority-in-interest of the Demanding Holders withdraws
from a proposed offering relating to a Demand Registration, then the Company
shall withdrawal the Registration Statement related to such offering with
regards to all such Demanding Holders and such Registration shall not count as a
Demand Registration provided for in Section 2.1.
          2.2 Piggy-Back Registration.
               2.2.1. Piggy-Back Rights. If at any time on or after the Release
Date, the Company proposes to file a Registration Statement under the Securities
Act with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into, equity
securities, by the Company for its own account or for stockholders of the
Company for their account (or by the Company and by stockholders of the Company
including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders or debtholders, (iii) for an offering of
debt that is convertible into equity securities of the Company, (iv) for a
dividend reinvestment plan, or (v) for the acquisition or purchase by or
combination by merger or otherwise of the Company of or with another company or
business entity or partnership, then the Company shall (x) give written notice
of such proposed filing to the holders of Registrable Securities as soon as
practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to the holders of Registrable

5



--------------------------------------------------------------------------------



 



Securities in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as such holders may request in writing within
five (5) days following receipt of such notice (a “Piggy-Back Registration”).
The Company shall cause such Registrable Securities to be included in such
Registration and shall use its best efforts to cause the managing Underwriter or
Underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All holders of Registrable
Securities proposing to distribute their securities through a Piggy-Back
Registration that involves an Underwriter or Underwriters shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such Piggy-Back Registration.
               2.2.2. Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of securities which the Company desires
to sell, taken together with securities, if any, as to which Registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which Registration has been requested under this Section 2.2, and the
securities, if any, as to which Registration has been requested pursuant to the
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Threshold, then the Company shall include in any
such Registration:

  a)   If the Registration is undertaken for the Company’s account: (A) first,
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold; (B) second, to the
extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities, if any, comprised of
Registrable Securities, as to which Registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
security holders, Pro Rata, that can be sold without exceeding the Maximum
Threshold; and (C) third, to the extent that the Maximum Number of shares has
not been reached under the foregoing clauses (A) and (B), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such persons and that can be sold without exceeding the Maximum
Threshold;     b)   If the Registration is a demand Registration, (A) first, the
Registrable Securities for the account of the demanding persons, Pro Rata, that
can be sold without exceeding the Maximum Threshold; (B) second, to the extent
that the Maximum Threshold has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold; (C) third, to the
extent that the Maximum Threshold has not been reached under the foregoing
clauses (A) and (B), the shares of Registrable Securities, Pro Rata, as to which
Registration has been requested pursuant to the terms hereof, that can be sold

6



--------------------------------------------------------------------------------



 



      without exceeding the Maximum Threshold; and (D) fourth, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses (A),
(B) and (C), the shares of Common Stock or other securities for the account of
other persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Threshold; and     c)   If the Registration is a “demand”
Registration undertaken at the demand of persons other than the holders of
Registrable Securities, (A) first, the shares of Common Stock or other
securities for the account of the demanding persons that can be sold without
exceeding the Maximum Threshold; (B) second, to the extent that the Maximum
Threshold has not been reached under the foregoing clause (A), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold; (C) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (A) and (B),
collectively the shares of Common Stock or other securities comprised of
Registrable Securities, Pro Rata, as to which Registration has been requested
pursuant to the terms hereof, that can be sold without exceeding the Maximum
Threshold; and (D) fourth, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Threshold.

               2.2.3. Withdrawal. Any holder of Registrable Securities may elect
to withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.
          2.3 Registrations on Form S-3. The holders of Registrable Securities
may at any time and from time to time, request in writing that the Company
register the resale of any or all of such Registrable Securities on Form S-3 or
any similar short-form Registration which may be available at such time
(“Form S-3”); provided, however, that the Company shall not be obligated to
effect such request through an underwritten offering. Upon receipt of such
written request, the Company will promptly give written notice of the proposed
Registration to all other holders of Registrable Securities, and, as soon as
practicable thereafter, effect the Registration of all or such portion of such
holder’s or holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, of any other holder or holders joining in
such request as are specified in a written request given within fifteen
(15) days after receipt of such written notice from the Company; provided,
however, that the Company shall not be obligated to effect any such

7



--------------------------------------------------------------------------------



 



Registration pursuant to this Section 2.3: (i) if Form S-3 is not available for
such offering; or (ii) if the holders of the Registrable Securities, together
with the holders of any other securities of the Company entitled to inclusion in
such Registration, propose to sell Registrable Securities and such other
securities (if any) at any aggregate price to the public of less than $500,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as a
Demand Registration effected pursuant to Section 2.1.
     3. REGISTRATION; PROCEDURES.
          3.1. Filings; Information. Whenever the Company is required to effect
the Registration of any Registrable Securities pursuant to Section 2, the
Company shall use its best efforts to effect the Registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as promptly as practicable, and in connection with any such request:
               3.1.1. Filing Registration Statement. The Company shall, as
promptly as practicable (and in any event within seventy-five (75) days) after
receipt of a request for a Demand Registration pursuant to Section 2.1 prepare
and file with the Commission a Registration Statement on any form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the sale of all Registrable Securities to
be registered thereunder in accordance with the intended method(s) of
distribution thereof, and shall use its best efforts to cause such Registration
Statement to become and remain effective for the period required by
Section 3.1.3; provided, however, that the Company shall have the right to defer
any Demand Registration for up to thirty (30) days, and any Piggy-Back
Registration for such period as may be applicable to deferment of any
Registration to which such Piggy-Back Registration related, in each case, if the
Company shall furnish to the holders a certificate signed by the President of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
stockholders for such Registration Statement to be effected at such time;
provided further, that the Company shall not be obligated to deliver securities
and shall not have penalties for failure to deliver securities, if a
Registration Statement is not effective at the time of exercise by the holder.
               3.1.2. Copies. The Company shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the holders of Registrable Securities included in such Registration,
and such holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the holders of Registrable Securities included in such Registration or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.
               3.1.3. Amendments and Supplements. The Company shall prepare and
file with the Commission such amendments, including post-effective amendments,
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and in compliance with the

8



--------------------------------------------------------------------------------



 



provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement (which period shall not exceed the sum of one hundred
eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.
               3.1.4. Notification. After the filing of a Registration
Statement, the Company shall promptly, and in no event more than two
(2) business days after such filing, notify the holders of Registrable
Securities included in such Registration Statement of such filing, and shall
further notify such holders promptly and confirm such advice in writing in all
events within two (2) business days of the occurrence of any of the following:
(i) when such Registration Statement becomes effective; (ii) when any
post-effective amendment to such Registration Statement becomes effective;
(iii) the issuance or threatened issuance by the Commission of any stop order
(and the Company shall take all actions required to prevent the entry of such
stop order or to remove it if entered); and (iv) any request by the Commission
for any amendment or supplement to such Registration Statement or any prospectus
relating thereto or for additional information or of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of the securities covered by
such Registration Statement, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly make available to the holders of Registrable Securities included in
such Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the holders of Registrable Securities included in
such Registration Statement and to the legal counsel for any such holders,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such holders and legal counsel with a reasonable opportunity
to review such documents and comment thereon, and the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such holders or their
legal counsel shall reasonably object.
               3.1.5. State Securities Laws Compliance. The Company shall use
its best efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

9



--------------------------------------------------------------------------------



 



               3.1.6. Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement. No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.
               3.1.7. Cooperation. The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants and potential investors.
               3.1.8. Records. The Company shall make available for inspection
by the holders of Registrable Securities included in such Registration
Statement, any Underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other professional
retained by any holder of Registrable Securities included in such Registration
Statement or any Underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information requested
by any of them in connection with such Registration Statement.
               3.1.9. Opinions and Comfort Letters. The Company shall furnish to
each holder of Registrable Securities included in any Registration Statement a
signed counterpart, addressed to such holder, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company (based solely on the oral advice of the Commission) to
the effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.
               3.1.10. Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11 (a) of the
Securities Act and Rule 158 thereunder.

10



--------------------------------------------------------------------------------



 



               3.1.11. Listing. The Company shall use its best efforts to cause
all Registrable Securities included in any Registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
Registration.
          3.2. Obligation to Suspend Distribution. Upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any Registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.
          3.3. Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Registration under this Agreement, and
all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11; (vi) National Association of Securities Dealers, Inc. fees; (vii) fees
and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company (including the
expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1.9); (viii) the fees and expenses of
any special experts retained by the Company in connection with such Registration
and (ix) the fees and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
Registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling stockholders and the Company shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of shares each
is selling in such offering.

11



--------------------------------------------------------------------------------



 



          3.4. Information. The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.
     4. INDEMNIFICATION AND CONTRIBUTION.
          4.1. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Investor and each other holder of Registrable Securities,
and each of their respective officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each person, if any, who controls
an Investor and each other holder of Registrable Securities (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, an
“Investor Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such Registration; and the Company shall promptly reimburse the Investor
Indemnified Party for any legal and any other expenses reasonably incurred by
such Investor Indemnified Party in connection with investigating and defending
any such expense, loss, judgment, claim, damage, liability or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such expense, loss, claim, damage or liability arises out of or is based
upon any untrue statement or allegedly untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such selling holder expressly for use therein. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
          4.2. Indemnification by Holders of Registrable Securities. Each
selling holder of Registrable Securities will, in the event that any
Registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless the Company, each of its directors and officers and each
underwriter (if any), and each other selling holder and each other person, if
any, who controls another selling holder or such underwriter within the meaning
of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement (or allegedly untrue) statement of a
material fact contained in the

12



--------------------------------------------------------------------------------



 



Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in any Registration Statement, or any
amendment or supplement to the Registration Statement, or arise out of or are
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
if the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder.
          4.3. Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

13



--------------------------------------------------------------------------------



 



          4.4. CONTRIBUTION.
               4.4.1. If the indemnification provided for in the foregoing
Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of
any loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
               4.4.2. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
Section 4.4.1. The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 1l(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
     5. UNDERWRITING AND DISTRIBUTION.
          5.1. Rule 144. The Company covenants that it shall use its best
efforts to file any reports required to be filed by it under the Securities Act
and the Exchange Act and shall use its best efforts to take such further action
as the holders of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such Rules
may be amended from time to time, or any similar Rule or regulation hereafter
adopted by the Commission.
     6. MISCELLANEOUS.
          6.1. Other Registration Rights. The Company represents and warrants
that no person, other than a holder of the Registrable Securities, has any right
to require the Company to register any shares of the Company’s capital stock for
sale or to include shares of the Company’s capital stock in any Registration
filed by the Company for the sale of shares of capital stock for its own account
or for the account of any other person.

14



--------------------------------------------------------------------------------



 



          6.2. Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of the holders of Registrable Securities hereunder may be
freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties, to Citigroup Global
Markets Inc. and its successors (as representative on behalf of itself and any
other Underwriters and their successors) and the permitted assigns of the
Investor or holder of Registrable Securities or of any assignee of the Investor
or holder of Registrable Securities. This Agreement is not intended to confer
any rights or benefits on any persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2.
          6.3. Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, however, that if such service or transmission is
not on a business day or is after normal business hours, then such notice shall
be deemed given on the next business day. Notice otherwise sent as provided
herein shall be deemed given on the next business day following timely delivery
of such notice to a reputable air courier service with an order for next-day
delivery.
To the Company:
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Attn: Nicolas Berggruen, President and Chief Executive Officer
with a copy to:
Greenberg Traurig LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Alan I. Annex, Esq.
To an Investor, to:
To the address of such Investor(s) as are then reflected on the records of the
Company.
with a copy to:
Greenberg Traurig LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Alan I. Annex, Esq.

15



--------------------------------------------------------------------------------



 



          6.4. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
          6.5. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
          6.6. Entire Agreement. This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.
          6.7. Modifications and Amendments. No amendment, modification or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party. Notwithstanding the foregoing, any and all parties must
obtain the written consent of Citigroup Global Markets Inc. to amend or modify
this Agreement.
          6.8. Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.
          6.9. Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided,
however, that such waiver will not be effective against the waiving party unless
it is in writing, is signed by such party, and specifically refers to this
Agreement. Waivers may be made in advance or after the right waived has arisen
or the breach or default waived has occurred. Any waiver may be conditional. No
waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof nor of any other
agreement or provision herein contained. No waiver or extension of time for
performance of any obligations or acts shall be deemed a waiver or extension of
the time for performance of any other obligations or acts.
          6.10. Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the

16



--------------------------------------------------------------------------------



 



exercise of any power granted in this Agreement or to enforce any other legal or
equitable right, or to take any one or more of such actions, without being
required to post a bond. None of the rights, powers or remedies conferred under
this Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.
          6.11. Governing Law. This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction.
          6.12. Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Investor in the negotiation,
administration, performance or enforcement hereof.
[Signatures appear on the following page]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be executed and delivered by their duly authorized representatives
as of date first written above.

            LIBERTY ACQUISITION HOLDINGS CORP.
      By:   /s/ Nicolas Berggruen         Name:   Nicolas Berggruen       
Title: President and Chief Executive Officer        INVESTORS:


BERGGRUEN ACQUSITION HOLDINGS LTD
      By:   /s/ Nicolas Berggruen         Name:   Nicolas Berggruen       
Title: President        MARLIN EQUITIES II, LLC
      By:   /s/ Ian Ashken         Name:   Ian Ashken         Title: Authorized
Signatory              /s/ Paul B. Guenther       Paul B. Guenther             
      /s/ Nathan Guenther       Nathan Guenther                    /s/ James N.
Hauslein       James N. Hauslein           

[Signature Page to Registration Rights Agreement]

18